Title: From George Washington to Hiland Crow, 23 December 1793
From: Washington, George
To: Crow, Hiland


          
            Mr Crow,
            Philadelphia 23d Decr 1793
          
          I really am at a loss for words to express my vexation and displeasure at your neglect
            in plowing, after I told you how anxious I was that this business should be carried on
            with all the dispatch in your power, the moment the ground was softened by Rains; when I
            had pointed out to you the quantity you had to flush up during the fall, to prepare for
            the Crops I named to you; and when you know that I had, during my stay at home, made
            several attempts to begin this work at D: Run, but was obliged to desist because the
            earth was so dry & hard as not to be broke without killing the horses. And this
            neglect is the more extraordinary as it does not appear that you have tread a single bed
            of Wheat from the Stacks in No. 3. By this unaccountable management I have now all that
            Wheat to get out, amidsts the frosts, Snows, and rains of Winter; and shall have 350
            Acres of ground, (from the same causes) to flush up at a season of the year when the
            fields ought to be in a state of high preparation for the reception of Oats; for sowing
            Buck Wheat for Manure; and planting of Corn.
          How am I to account for this? Mr Lewis has said for you, that you we⟨re⟩ ordered to
            gather Corn; but were you no⟨t⟩ ordered also to Plow; and told where: could not both
            have been carried on at the same? Was not this always my practice? Has your Crop of Corn
            turn⟨d⟩ out so large as to have employed you⟨r⟩ whole time ever since I left home? I
            wish ⟨I⟩ may find it so.
          In a word I have been so mu⟨ch⟩ disturbed at your insufferable negle⟨ct⟩ that it is
            with difficulty I have been restrained from ordering you instantl⟨y⟩ off the Plantation.
            My whole plan for next year is ruined by your conduct: And look ye, Mr Crow, I have too
            good reasons to believe that your running about, & entertaining company at home,
            contrary to your agreement (by which my business is untended) is the cause of this, now,
            irremediable evil in the progress of my business; and I do hereby give you notice, that
            I have now (I hope and believe) got a Person of property, character, and judgment to
            Manage my business, & that he is not only authorised, but expressly ordered if those
            practices are not departed from; if you are not constantly with you people; or if you do
            not comply with your agreement (which is sent to him) most strictly
            (as I will do with mine) to turn you off the plantation at any season of the year, and
            not to pay you one shilling: you may sue, if you please, and your agreement shall be
            given in bar.
          I sent a horse to you for the Plow, because I never intended (as he had got stiff &
            unfit for the road) that he should ever go out of a walk; instead of which I learn you
            were figuring away at the races with him, & have converted him into the very thing,
            I parted with because of his unfitness for. I am very willing and desirous to be your
            friend—but if your conduc⟨t⟩ does not merit it—you must abide the ⟨co⟩nsequences from
            Yrs
          
            Go: Washington
          
        